TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 15, 2019



                                      NO. 03-17-00327-CR


                                  Timothy Anthony, Appellant

                                                 v.

                                  The State of Texas, Appellee


        APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgments revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgments of conviction. Therefore, the Court affirms the trial

court’s judgments. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.